IN THE SUPREME COURT OF IOWA
                              No. 20–0202

            Submitted March 24, 2021—Filed June 18, 2021


STATE OF IOWA,

      Appellee,

vs.

RYAN JOSEPH HAHN,

      Appellant.



      Appeal from the Iowa District Court for Scott County, Tamra Roberts

(motion to suppress) and Patrick A. McElyea (trial and sentencing),

Judges.



      Defendant challenges the district court’s denial of his motion to

suppress evidence. AFFIRMED ON CONDITION AND REMANDED WITH

DIRECTIONS.



      McDonald, J., delivered the opinion of the court, in which Appel,
Oxley, and McDermott, JJ., joined. Christensen, C.J., filed a dissenting
opinion, in which Waterman and Mansfield, JJ., joined.



      Martha J. Lucey, State Appellate Defender, and Josh Irwin,

Assistant Appellate Defender, for appellant.



      Thomas J. Miller, Attorney General, Louis S. Sloven, Assistant

Attorney General, Michael J. Walton, County Attorney, and Jonathan

Noble, Assistant County Attorney, for appellee.
                                     2

McDONALD, Justice.

      Ryan Hahn was convicted of possession of marijuana with intent to

deliver, in violation of Iowa Code section 124.401(1)(d) (2018); failure to

affix a drug tax stamp, in violation of Iowa Code section 453B.12; and

possession of a controlled substance, second offense, in violation of Iowa

Code section 124.401(5). In this direct appeal, Hahn contends the district

court erred in denying his motion to suppress evidence. Hahn argues two

sheriff’s deputies violated Hahn’s federal and state constitutional rights to

be free from unreasonable searches and seizures when they seized and

searched a trash bag outside Hahn’s residence without first obtaining a

warrant.   We conditionally affirm Hahn’s convictions and remand this

matter for further proceedings.

      Hahn came to law enforcement’s attention in this case based on a

tip from the Iowa Department of Human Services (IDHS). On September

7, 2018, IDHS protection worker Theresa Hirst sent an email to Scott

County Deputy Sheriff Daniel Furlong. In the email, Hirst asked if Furlong

had contact with Danielle Grimm or Ryan Hahn at an address in Dixon,

Iowa. She noted:

      Suspected marijuana and pill usage. The child talked about
      Ryan going to Colorado several times a month to get
      marijuana that is prescribed to him. He has a clear bag with
      a bunch of some kind of pills.

      Based on this tip, Deputies Furlong and Eric Burton went to Hahn’s

residence to conduct a trash pull. They testified there were two trash cans

in the grass that were accessible from an alley. There was only one trash

bag in the cans, and the deputies removed the bag from the can and
searched it. They found a paper containing a summary of work hours for

Grimm.     They also found a “[r]eceipt from a marijuana dispensary in

Denver, Colorado showing a purchase of two [half-]ounce quantities of
                                       3

marijuana.” Deputy Burton followed up with Hirst and obtained additional

information.

      Based on the information from Hirst, the items found during the

garbage search, and Hahn’s criminal history, Deputy Burton applied for

and obtained a search warrant for the residence. The deputies executed

the warrant and found contraband, including marijuana, marijuana

products, prescription drugs, and paraphernalia. Hahn filed a motion to

suppress evidence. Hahn argued the deputies’ seizure and search of the

garbage bag violated his constitutional right to be free from unreasonable

seizures and searches in violation of the Fourth Amendment to the Federal

Constitution and article I, section 8 of the Iowa Constitution. Based on

existing law, the district court denied the motion. The matter proceeded

to trial, and the jury found Hahn guilty of possession with intent to deliver,

failure to affix a drug tax stamp, and possession of a controlled substance.

      On appeal, Hahn contends the district court erred in denying his

motion to suppress evidence.        He contends the deputies physically

trespassed on his protected effects and violated his reasonable expectation

of privacy when they seized and searched his trash without a warrant. We

agree. In State v. Wright, ___ N.W.2d ___, ____ (Iowa 2021), filed today, we
held that law enforcement officers conducted an unreasonable and thus

unconstitutional seizure and search when they seized and searched

garbage bags left out for collection without first obtaining a warrant. The

same rationale applies in this case.

      The State contends Hahn did not preserve the issue for appeal

because Hahn did not specifically advocate for a new legal standard in the

district court. We disagree. Hahn challenged the constitutionality of the

seizure and search within the existing legal framework as set forth in

California v. Greenwood, 486 U.S. 35, 108 S. Ct. 1625 (1988), and State v.
                                      4

Henderson, 435 N.W.2d 394 (Iowa Ct. App. 1988). Under that framework,

the relevant issue was whether the garbage containers were within the

curtilage of Hahn’s residence. Wright changed that standard to encompass

trespassory searches. “Generally, when we create a new standard, we

remand the case to the district court to apply the standard.” Schmidt v.

State, 909 N.W.2d 778, 799 (Iowa 2018); see also State v. Barrett, 952

N.W.2d 308, 314 (Iowa 2020) (“Of course, the district court didn’t have this

opinion when it analyzed the new trial motion.        When a district court

doesn’t have the guidance of a particular test or applies the incorrect

standard, ‘we remand for new findings and application of the correct

standard.’ ” (quoting State v. Robinson, 506 N.W.2d 769, 771 (Iowa 1993))).

This applies to the case creating the standard as well as all pending cases.

See State v. Johnson, 539 N.W.2d 160, 165 (Iowa 1995) (stating a new rule

“applies to the present case, prospectively to cases pending at the time this

decision is filed, and to cases in which the issue resolved herein was

preserved”). “Once a new rule has been announced in light of the court’s

best understanding of the governing principles, the integrity of judicial

review requires the new rule to be applied to all similar cases pending on

review.” State v. Royer, 436 N.W.2d 637, 640 n.2 (Iowa 1989).
      Accordingly, we conditionally affirm Hahn’s convictions and remand

this matter for further proceedings consistent with our opinion in Wright.

On remand, the district court shall hold a hearing on defendant’s motion

to suppress evidence without consideration of the evidence and

information obtained during the trash pull used to support the warrant

application.   See State v. Veal, 930 N.W.2d 319, 340 (Iowa 2019)

(conditionally affirming conviction and remanding for further proceedings

in light of new rule); State v. Lilly, 930 N.W.2d 293, 309 (Iowa 2019) (same).
                                    5

The district court shall conduct further proceedings as necessary

contingent upon its ruling on the defendant’s motion to suppress evidence.

        AFFIRMED      ON    CONDITION       AND    REMANDED         WITH

DIRECTIONS.

        Appel, Oxley, and McDermott, JJ., join this opinion. Christensen,

C.J., files a dissenting opinion, in which Waterman and Mansfield, JJ.,

join.
                                        6

                                                     #20–0202, State v. Hahn

CHRISTENSEN, Chief Justice (dissenting).

         I respectfully dissent and would affirm the district court’s denial of

Ryan Hahn’s motion to suppress because he failed to preserve his

challenge to the constitutionality of the searches and seizures at issue and

on the merits for the reasons stated in the dissents in State v. Wright, ___

N.W.2d ___, ___ (Iowa 2021) (Christensen, C.J., dissenting); id. at ___

(Waterman, J., dissenting); id. at ___ (Mansfield, J., dissenting).

         Contrary to the majority’s claim, Hahn did not challenge “the

constitutionality of the search and seizure within the existing legal

framework as set forth in California v. Greenwood, 486 U.S. 35, 108 S. Ct.

1625 (1988), and State v. Henderson, 435 N.W.2d 394 (Iowa Ct. App.

1988).” Hahn’s motion to suppress actually sought to factually distinguish

his case from those cases, arguing, “This case is different in that the trash

can was not located at or near the curb on a day designated for trash

pickup; the trash can was located up near the house and not on a trash

pick up day.”       At the suppression hearing, the district court sought

clarification about Hahn’s challenge, asking, “[I]t looks like some of the

areas of the law aren’t disputed but maybe this is more of a factual dispute;
is that correct?” Hahn’s counsel responded, “That is correct, Your Honor.”

The hearing proceeded to focus solely on whether the garbage was located

next to Hahn’s home or along the public alley at the time of the garbage

pulls.     At no time did Hahn argue the search would have been

unconstitutional if the police had obtained the garbage while it was located

along the public alley.

         Notably, the district court’s ruling does not mention the State or

Federal Constitutions and states, “The parties do not dispute the existing

law in this matter, but believe there is only a factual issue in regard to the
                                      7

location of the trash can.” As we have stressed time and again, “issues

must ordinarily be both raised and decided by the district court before we

will decide them on appeal.” Meier v. Senecaut, 641 N.W.2d 532, 537 (Iowa

2002). “This doctrine applies with equal force to constitutional issues.”

State v. Bynum, 937 N.W.2d 319, 324 (Iowa 2020). It is clear from the

record that Hahn never raised his constitutional challenge below, nor did

the district court rule on such a challenge.

      “The public should not be required to fund a system that would allow

trial counsel to, as lawyers often phrase it, ‘bet on the outcome,’ ” and “[i]t

would be flagrantly unjust to allow such a lawyer to sit mute and complain

only on appeal following an unfavorable outcome.” State v. Rutledge, 600

N.W.2d 324, 326 (Iowa 1999).        Nevertheless, that is the practice the

majority endorses by reaching the merits of Hahn’s unpreserved claim

today. It is unfair to the State and to the district court judge to effectively

reverse a suppression ruling based on a constitutional ground the

defendant never urged.

      Had Hahn preserved error on his constitutional claim, I would still

affirm the district court’s denial of his motion to suppress for the reasons

stated in the Wright dissents. Noticeably absent in the Wright majority
opinion is an acknowledgment that, in an effort to protect trash, the

majority changed the law by creating a new standard. Although I still

disagree with the majority, I appreciate that it uses this case to

acknowledge the significant change it made to our search and seizure

jurisprudence in Wright.

      Waterman and Mansfield, JJ., join this dissent.